 In the Matter of CARNEGIE-ILLINOIS STEEL CORPORATIONandSTEEL.WORKERS ORGANIZING COMMITTEE,AFFILIATED WITH THECi. I. O.CaseNo. R-3400.-Decided April 14,Investigation and Certification of Representatives:stipulation, for certification,upon pay-roll check.Mr. Paul B. Conaghan,of Chicago, Ill., for the Company.Mr. Lee Pressman,of Washington, D. C.,Mr. Arthur J. Goldberg,andMr. John J. Bro2bnlee,of Chicago, Ill., for the Union.Mr. Gerard J. Manack,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn November 8, 1941, Steel Workers Organizing Committee, affili-ated with the C. I. 0., herein'called the Union, filed with the RegionalDirector for the Thirteenth Region (Chicago, Illinois) a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of Carnegie-Illinois Steel Corporation,Pittsburgh, Pennsylvania, herein called the Company, engaged in themanufacture and sale of sheet steel and tin at its Sheet and Tin Mills,Gary, Indiana, and in the manufacture and sale of steel and steelproducts at its Gary Steel Works, Gary, Indiana, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On November 29, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On December 15, 1941, the Com-pany and the Union entered into a "STIPULATION FOR CERTI-FICATION UPON PAYROLL CHECK" for each of the units here-inafter found to be appropriate.Pursuant to the stipulations, pay-roll checks by comparison ofunion designations with the November 15, 1941, pay roll of the Com-40N.L R B, No 96532 CARNEGIE-ILLINOIS STEEL CORPORATION533pang were made during the periods from January 12 to 15, 1942, andfrom February 4 to March 2, 1942, respectively, for the Sheet andTin Mills and the Gary Steel Works, under the supervision of theRegional Director to determine : (1) the number of employees of the-Company at its Sheet and Tin Mills, Gary, Indiana, excluding fore-men, assistant foremen, supervisors in charge of any classes of labor,watchmen, guards, and clerical and salaried employees, who designatedthe Union as their bargaining agency-; and (2) the number of em-ployees of the Company at its Gary Steel Works, Gary, Indiana,excluding foremen, assistant foremen, supervisors in charge of any-classes of labor, watchmen, guards, and clerical and salaried employees,who designated the Union as their bargaining agency.On March 30,1942, the Regional Director, acting pursuant to the stipulations, issuedand duly served upon the parties his Payroll Check Report.Noobjections to said Report have been filed by any of the parties.In his' Report the Regional Director reported that the comparisonof the union designations with the pay roll of the Company showedthat 7,085 out of 8,050 eligible employees of the Sheet and Tin Mills,and 16,566 out of 17,589 eligible employees of the Gary Steel Works,.authorized the Union to represent them for the purposes of collectivebargaining with the Company with respect to rates of pay, wages,hours of work, and other conditions of employment.Upon the basis of the stipulations, the Payroll Check Report, and-the entire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Carnegie-Illinois Steel Corporation, Pitts-burgh, Pennsylvania, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All employees of the ,Company's Sheet and Tin Mills, Gary,Indiana, excluding foremen, assistant foremen, supervisors in charge-of any classes of labor, watchmen, guards, and clerical and salariedemployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the National LaborRelations Act.3.All employees of the Company's Gary Steel Works, Gary, Indi-ana, excluding foremen, assistant foremen, supervisors in charge ofany classes of labor, watchmen, guards, and clerical and salaried em-ployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the National LaborRelations Act.4.SteelWorkers Organizing Committee, affiliated with the C. I. 0.,has been designated and selected by a majority of the employees in the 534DECISIONS OF NATIONAL LABOR' RELATIONS 'BOARDabove units as their representative for the purposes of collective bar-gaining and is the exclusive representative, of all the employees in saidunits within the, meaning- of Section -9 (a) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IT IS HEREBY CERTIFIED that SteelWorkersOrganizing Committee,affiliatedwith the C. I. 0., has been designated and selected by amajority of the employees of the Gary, Indiana, Sheet and Tin Millsof Carnegie-Illinois Steel Corporation,Pittsburgh,Pennsylvania, ex-cluding foremen, assistant foremen, supervisors in charge of anyclasses of labor, watchmen,guards, and clerical and salaried employees,as their representative for the purposes of collective bargaining, andthat pursuant to the provision of Section 9 (a) of the Act, SteelWorkers Organizing,Committee,affiliated with the C.I.O., is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages,hours of em-ployment, and other conditions of employment.IT IS HEREBY CERTIFIED that SteelWorkersOrganizing Committee,affiliated with the C.I.0., has been designated and selected by amajority of the employees of, theGary (Indiana)SteelWorks ofCarnegie-IllinoisSteel Corporation,Pittsburgh,Pennsylvania, ex-cluding foremen,assistant.foremen, supervisors in charge of anyclasses of labor, watchmen,guards, and clerical and salaried employees,as their representative for the purposes of collective bargaining, andthat pursuant to the provision of Section 9 (a) of the Act;' SteelWorkers Organizing Committee,affiliated 'ith-'the C.I.0., is theexclusive representative of all such employees'for the purposes ofcollective'bargaining in respect to rates-of pay, wages,hours of em-ployment,and other conditions of employment.